Case: 14-60687      Document: 00513664694         Page: 1    Date Filed: 09/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 14-60687                        September 6, 2016
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
ALFREDO FLORES ESPINOSA, also known as Alfredo Espinosa Flores,

                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A023 651 707


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Alfredo Flores Espinosa has filed a petition for review of the decision of
the Board of Immigration Appeals (BIA) construing his motion for a stay of
removal as a second motion to reopen and denying that motion as untimely
and numerically barred. We review that denial “under a highly deferential
abuse-of-discretion standard.” Joseph v. Holder, 720 F.3d 228, 231 (5th Cir.
2013) (internal quotation marks and citation omitted).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-60687      Document: 00513664694        Page: 2     Date Filed: 09/06/2016


                                     No. 14-60687

       Flores Espinosa’s motion for a stay pending the BIA’s ruling on his
appeal was filed after the BIA had ruled on and dismissed his appeal from the
immigration judge’s denial of his motion to reopen the removal proceedings
from 2005. The BIA could have merely denied that request as moot. Instead,
it liberally construed the motion as a second motion to reopen the removal
proceedings because Flores Espinosa had reasserted that he had been denied
effective assistance of counsel in those proceedings and that the proceedings
were contrary to law because he was not an alien. So construed, the motion
was clearly numerically and temporally barred. See 28 U.S.C. § 1229a(c)(7)(A),
(C)(i); see also 8 C.F.R. § 1003.2(c)(2). The BIA had fully addressed Flores
Espinosa’s nationality and ineffective assistance of counsel claims in its order
affirming the immigration judge’s denial of his motion to reopen. 1 Accordingly,
it did not abuse its discretion by refusing to revisit those claims. See Joseph,
720 F.3d at 231.
       In accordance with 8 U.S.C. § 1252(b)(5)(A), we must determine whether
Flores Espinosa has demonstrated that he is a United States national or citizen
or provided evidence raising a dispute of material fact in this regard. Flores
Espinosa concedes that he was not born a United States citizen, but he alleges
that he completed paperwork incident to becoming a naturalized citizen.
However, he also concedes that he did not take the oath of allegiance necessary
to complete the naturalization process. Accordingly, we conclude that there is
no fact issue warranting referral to a district court. Bustamante-Barrera v.
Gonzales, 447 F.3d 388, 393 (5th Cir. 2010)(circuit court is “empowered” to
decide nationality claims unless petitioner raises a material fact issue). We
further hold that Flores Espinosa is not a United States national or citizen


      1 Because Flores Espinosa did not file a petition for review of the BIA’s May 5, 2014
order, we lack jurisdiction to review it. See 8 U.S.C. § 1252(b)(1); Navarro-Miranda v.
Ashcroft, 330 F.3d 672, 676 (5th Cir. 2003).


                                            2
    Case: 14-60687    Document: 00513664694       Page: 3   Date Filed: 09/06/2016


                                 No. 14-60687

because he was born in Mexico and did not complete the naturalization process
by taking a public oath of allegiance. See 8 U.S.C. §§ 1421, 1448; see also Omolo
v. Gonzales, 452 F.3d 404, 408 (5th Cir. 2006).
      Accordingly, Flores Espinosa’s petition for review is DENIED.




                                       3